Farmers New Century Ins. Co. v FedEx Frgt., Inc. (2018 NY Slip Op 01842)





Farmers New Century Ins. Co. v FedEx Frgt., Inc.


2018 NY Slip Op 01842


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1507 CA 17-01188

[*1]FARMERS NEW CENTURY INSURANCE COMPANY, AS SUBROGEE OF DIANE ANDERSON, AND DIANE ANDERSON, PLAINTIFFS-RESPONDENTS,
vFEDEX FREIGHT, INC., DEFENDANT-APPELLANT, NIAGARA MOHAWK POWER CORPORATION, DOING BUSINESS AS NATIONAL GRID, DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. 


BURDEN, HAFNER & HANSEN, LLC, BUFFALO (DONNA L. BURDEN OF COUNSEL), FOR DEFENDANT-APPELLANT.
WHITE & WILLIAMS, LLP, PHILADELPHIA, PENNSYLVANIA (WILLIAM J. SCHMIDT OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered September 26, 2016. The order denied the motion of defendant FedEx Freight, Inc., for summary judgment. 
Now, upon the stipulation of discontinuance as to defendant FedEx Freight, Inc. signed by the attorneys for plaintiffs and defendant FedEx Freight, Inc., and filed in the Erie County Clerk's Office on February 16, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court